FILED
                             NOT FOR PUBLICATION                            OCT 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FANG CHENG,                                      No. 11-72987

               Petitioner,                       Agency No. A099-730-582

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Fang Cheng, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider

and reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse

of discretion the denial of a motion to reconsider or reopen. Cano-Merida v. INS,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
311 F.3d 960, 964 (9th Cir. 2002). We deny in part and dismiss in part the petition

for review.

      The BIA did not abuse its discretion in denying Cheng’s motion to

reconsider where the motion did not identify any error of law or fact in the BIA’s

prior order denying her motion to reopen. See 8 C.F.R. § 1003.2(b)(1). The BIA

also did not abuse its discretion in construing the motion as a second motion to

reopen and denying it as time- and number-barred where Cheng failed to establish

that she qualified for any exception to the time and number limitations. See 8

C.F.R. § 1003.2(c)(2), (c)(3).

      To the extent Cheng challenges the BIA’s March 31, 2011 order denying her

motion to reopen, we lack jurisdiction because this petition is not timely as to that

order. See 8 U.S.C. § 1252(b)(1) (petitions for review must be filed within 30 days

of the order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    11-72987